DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 16 November 2021, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 102 have been fully considered and are persuasive. Specifically, Applicant has amended the independent claim to include new limitations regarding winding of a coil along with specifying an inner and outer shaft. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vase (US 2016/0051801). Claims 21-27 are newly added. Claims 1-12 and 21-27 are examined on the merits.
Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21, line 2 recites “tip” should instead read –top--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-12, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vase (US 2016/0051801) in view of Radojicic (US 2010/0312084).
Regarding claim 1, Vase discloses a catheter assembly (figure 66 showing the assembly together, 560 and 54) adapted to be introduced into a cerebrospinal fluid space ([0076]), wherein the catheter assembly includes an inner (560 shaft) and outer shaft (540 shaft), the inner shaft defines an infusion lumen therein and a plurality of infusion openings (532B, figure 73 shows the representative inner shaft embodiment with coils), an aspiration lumen (lumen receiving fluid from 532A which is between the subassemblies) between the inner and outer shaft, the outer shaft defines a plurality of aspiration openings (532A, figure 66) therein, wherein the inner shaft includes a reinforcing coil (532A, figure 73, [0136]) and wherein the plurality of infusion openings (532B, figure 73, [0136]) are disposed between windings of the reinforcing coil (figure 73), 
Vase teaches that a filter and pump may be attached but does not specify the location and thus does not teach a pump connectable between the aspiration lumen and infusion lumen to induce a flow of CSF, a filter component connectable between the aspiration and infusion 
Radojicic discloses a CSF treatment device and teaches a pump (76, figure 11) connectable between a first and second lumen to induce a flow of cerebrospinal fluid therebetween ([0084]); and a filter component (filter, [0084]) connectable between the first and second lumens ([0084], connected in series or parallel), the filter component configured to remove one or more meningitis causing bacterial pathogen from the cerebrospinal fluid ([0077], antibacterial filter can be used in pump assembly), to thereby condition the cerebrospinal fluid. The Radojicic filter and pump would be connected between the aspiration lumen and infusion lumen of Vase since the pump and filter are downstream the lumens.
Radojicic provides a filter downstream the catheter in order to treat the blood and prevent bacteria ([0077]) and a pump to allow for bidirectional CSF access and flow ([0010]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to incorporate the filter of Radojicic and pump in order to treat and move the blood through the system while preventing bacteria since Vase already calls for the elements in the Vase device but does not specify the location.
Regarding claim 10, Vase further discloses the catheter comprises a single catheter (figure 66 shows the form of a single catheter).
Regarding claim 11-12, Vase further discloses the catheter assembly comprises a first (560) and second (540) catheter and each catheter with a single lumen (figure 65).
Regarding claim 21, Vase further illustrates the infusion openings are arranged along a tip and bottom portion of the inner shaft (figure 66).
Regarding claim 22, Vase further discloses the outer shaft include a second reinforcing coil (542A, figure 68) and a plurality of aspiration openings disposed between windings of the second reinforcing coil (figure 68, the openings between the windings of the coil.

Regarding claim 24, Vase further discloses the first pitch and second pitch of the reinforcing coils which are different (figure 68 and figure 73).
Regarding claim 25, Vase further discloses the aspiration openings and infusion openings have different shapes (figure 70 and figure 66).
Regarding claim 26, Vase further illustrates the infusion openings are smaller than the aspiration openings (figure 66, 532A is larger than 532B).
Regarding claim 27, Vase further discloses the distal end of the inner shaft extends distally beyond a distal end of the outer shaft (figure 66). 
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vase in view of Radojicic (US 2010/0312084) further in view of Hedstrom (US 2017/0157374). 
Regarding claims 2-3, Vase and Radojicic not teach the filter component configured to remove endotoxins and cytokines from CSF.
Hedstrom teaches a system for treating CSF comprising a filter (258) configured to remove endotoxins and cytokines from CSF ([0052], [0144]).
Hedstrom provides the filter to remove undesirable materials from the system ([0052]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Vase and Radojicic with the filter that removes endotoxins and cytokines to remove undesirable materials that would be detrimental to the body.
Regarding claim 4, Vase and Radojicic do not teach a tangential flow filter.
Hedstrom teaches a system for treating CSF comprising a tangential flow filter (258, [0027]) 
Hedstrom provides the filter to remove undesirable materials from the system ([0052]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to 
Regarding claim 5-6, Vase and Radojicic do not teach the filter capable of removing material in the range of 1 to 500 kDa and has a pore size of .1 to 5 microns.
Hedstrom teaches the filter capable of removing material in the range of 1 to 500 kDa ([0047], 10-50 kDA) and has a pore size of .1 to 5 microns (50 kDa is less than 3 nm).
Hedstrom provides the filter to remove undesirable materials from the system ([0052]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Vase and Radojicic with the filter that removes endotoxins and cytokines to remove undesirable materials that would be detrimental to the body.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vase in view of Radojicic (US 2010/0312084) further in view of Boyden (US 2011/0275912).
Regarding claims 7-9, Vase and Radojicic do not teach the filter configured to remove one or more gram-negative bacterial pathogens such as Pseudomonas, Acinetobacter or Klebsiella, and multi-drug resistant bacteria. Radojicic is silent on the exact bacterial agent removed.
Boyden discloses antibacterial implant devices relatively pertinent to problem posed by Applicant of removing bacteria from the body. Boyden teaches removing multi-drug resistant bacteria [0109] such as Pseudomonas which is gram-negative ([0109]) from the body ([0135-136]).
Boyden removes bacteria from the body to prevent infections and complications [0089]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the filter of Vase and Radojicic to also remove the gram-negative bacteria to prevent infection and pathogens.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781